Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Billings on 1/5/2020.
The application has been amended as follows: 
--Claim 1 -- A scroll fluid machine comprising: 
a first scroll member including a first end plate and a first wall provided on the first end plate, the first wall having a spiral shape; and 
a second scroll member including a second end plate that is disposed to face the first end plate, and a second wall provided on the second end plate, the second scroll member being configured to relatively rotate in orbital motion with the second wall engaged with the first wall, the second wall having a spiral shape, wherein 
an inclined portion in which a distance between opposing surfaces of the first end plate and the second end plate facing each other gradually decreases, along a spiral direction, from an outer peripheral side toward an inner peripheral side of the first wall and the second wall is provided,
the inclined portion includes a wall inclined portion provided on both of the first wall and the second wall, and an end plate inclined portion provided on both of the first end plate and the second end plate, 
the scroll fluid machine further comprises: 
both of the first wall and the second wall; and 
an end plate flat portion that is connected to the end plate inclined portion and is provided on both of the first end plate and the second end plate, the end plate flat portion corresponding to the wall flat portion, 
in the inclined portion, a tip clearance between a tooth crest of the walls and a tooth base of the end plates facing the tooth crest is greater on the inner peripheral side than on the outer peripheral side in the spiral direction at normal temperature, 
a flat portion tip clearance between the wall flat portion of the first wall and the end plate flat portion of the second end plate is constant in the spiral direction of the first wall, and BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/cbApplication No.: 16/097,749Docket No.: 4914-0257PUS1 Reply dated December 15, 2020Page 4 of 7 Reply to Office Action of September 15, 2020 
a flat portion tip clearance between the wall flat portion of the second wall and the end plate flat portion of the first end plate is constant in the spiral direction of the second wall.
--Claim 2 -- The scroll fluid machine according to claim 1, wherein 
a tip seal is provided in groove portions formed in the tooth crests of the first wall and the second wall, the tip seal being configured to make contact with a tooth base facing the tip seal to perform sealing against fluid, and 
a groove depth of the groove portions is greater on the inner peripheral side than on the outer peripheral side in the spiral direction.
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:

Furthermore, the prior art of record does not teach “a scroll fluid machine comprising: an inclined portion in which a distance between opposing surfaces of the first end plate and the second end plate facing each other gradually decreases, along a spiral direction, from an outer peripheral side toward an inner peripheral side of the first wall and the second wall is provided, the inclined portion includes a wall inclined portion provided on both of the first wall and the second wall, and an end plate inclined portion provided on both of the first end plate and the second end plate, in the inclined portion, a tip clearance between a tooth crest of the walls and a tooth base of the end plates facing the tooth crest is greater on the inner peripheral side than on the outer peripheral side in a the spiral direction at normal temperature, a flat portion tip clearance between the wall flat portion of the first wall and the end plate flat portion of the second end plate is constant in a the spiral direction of the first wall” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/6/2020